


EXHIBIT 10.14

 

EQUIFAX
2005 DIRECTOR DEFERRED COMPENSATION PLAN

(EFFECTIVE AS OF JANUARY 1, 2005, EXCEPT WHERE OTHERWISE NOTED)

 

Effective as of January 1, 2003, Equifax Inc. (the “Company”) established the
Equifax Director Deferred Compensation Plan (“Prior Plan”) for the purpose of
attracting high quality outside directors and promoting in its directors
increased efficiency and further interest in the successful operation and
performance of the Company.

 

Because the laws applicable to nonqualified deferred compensation plans were
significantly changed effective January 1, 2005, the Company has decided to
adopt a new deferred compensation plan, the Equifax 2005 Director Deferred
Compensation Plan (the “Plan”) for deferrals by eligible directors occurring on
or after January 1, 2005.  The vested amounts credited to participants as of
December 31, 2004 under the Prior Plan (and any earnings on such amounts) will
remain credited under the Prior Plan and subject to the terms and conditions of
the Prior Plan.

 


ARTICLE I.


 


DEFINITIONS


 


1.1         ACCOUNT SHALL MEAN THE RECORDS MAINTAINED BY THE ADMINISTRATOR TO
DETERMINE THE PARTICIPANT’S DEFERRALS UNDER THIS PLAN.  SUCH ACCOUNT MAY BE
REFLECTED AS AN ENTRY IN THE COMPANY’S RECORDS, OR AS A SEPARATE ACCOUNT UNDER A
TRUST, OR AS A COMBINATION OF BOTH.  THE ADMINISTRATOR MAY ESTABLISH SUCH
SUBACCOUNTS AS IT DEEMS NECESSARY FOR THE PROPER ADMINISTRATION OF THE PLAN.


 


1.2         ADMINISTRATOR SHALL MEAN THE PERSON OR PERSONS APPOINTED BY THE
BOARD OF DIRECTORS OF THE COMPANY (OR ITS DESIGNEE) TO ADMINISTER THE PLAN
PURSUANT TO ARTICLE 10 OF THE PLAN.


 


1.3         BENEFICIARY SHALL MEAN THE PERSON(S) OR ENTITY DESIGNATED AS SUCH IN
ACCORDANCE WITH ARTICLE 9 OF THE PLAN.


 


1.4         CHANGE IN CONTROL SHALL MEAN ANY OF THE FOLLOWING EVENTS:


 


A.                                       VOTING STOCK ACCUMULATIONS.  THE
ACCUMULATION BY ANY PERSON OF BENEFICIAL OWNERSHIP OF TWENTY PERCENT (20%) OR
MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S VOTING STOCK; PROVIDED THAT
FOR PURPOSES OF THIS SUBPARAGRAPH (A), A CHANGE IN CONTROL WILL NOT BE DEEMED TO
HAVE OCCURRED IF THE ACCUMULATION OF TWENTY PERCENT (20%) OR MORE OF THE VOTING
POWER OF THE COMPANY’S VOTING STOCK RESULTS FROM ANY ACQUISITION OF VOTING STOCK
(I) DIRECTLY FROM THE COMPANY THAT IS APPROVED BY THE INCUMBENT BOARD, (II) BY
THE COMPANY, (III) BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY SUBSIDIARY, OR (IV) BY ANY PERSON PURSUANT TO A
BUSINESS COMBINATION THAT COMPLIES WITH ALL OF THE PROVISIONS OF CLAUSES (I),
(II) AND (III) OF SUBPARAGRAPH (B); OR

 

--------------------------------------------------------------------------------


 


B.                                      BUSINESS COMBINATIONS.  CONSUMMATION OF
A BUSINESS COMBINATION, UNLESS, IMMEDIATELY FOLLOWING THAT BUSINESS COMBINATION,
(I) ALL OR SUBSTANTIALLY ALL OF THE PERSONS WHO WERE THE BENEFICIAL OWNERS OF
VOTING STOCK OF THE COMPANY IMMEDIATELY PRIOR TO THAT BUSINESS COMBINATION
BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN SIXTY-SIX AND TWO-THIRDS
PERCENT (66-2/3%) OF THE THEN OUTSTANDING SHARES OF COMMON STOCK AND THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS OF THE ENTITY RESULTING FROM THAT
BUSINESS COMBINATION (INCLUDING, WITHOUT LIMITATION, AN ENTITY THAT AS A RESULT
OF THAT TRANSACTION OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) IN
SUBSTANTIALLY THE SAME PROPORTIONS RELATIVE TO EACH OTHER AS THEIR OWNERSHIP,
IMMEDIATELY PRIOR TO THAT BUSINESS COMBINATION, OF THE VOTING STOCK OF THE
COMPANY, (II) NO PERSON (OTHER THAN THE COMPANY, THAT ENTITY RESULTING FROM THAT
BUSINESS COMBINATION, OR ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED
OR MAINTAINED BY THE COMPANY, ANY EIGHTY PERCENT (80%) SUBSIDIARY OR THAT ENTITY
RESULTING FROM THAT BUSINESS COMBINATION) BENEFICIALLY OWNS, DIRECTLY OR
INDIRECTLY, TWENTY PERCENT (20%) OR MORE OF THE THEN OUTSTANDING SHARES OF
COMMON STOCK OF THE ENTITY RESULTING FROM THAT BUSINESS COMBINATION OR THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS OF THAT ENTITY, AND (III) AT LEAST A
MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE ENTITY RESULTING FROM
THAT BUSINESS COMBINATION WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE
EXECUTION OF THE INITIAL AGREEMENT OR OF THE ACTION OF THE BOARD PROVIDING FOR
THAT BUSINESS COMBINATION; OR


 


C.                                       SALE OF ASSETS.  CONSUMMATION OF A SALE
OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY;
OR


 


D.                                      LIQUIDATIONS OR DISSOLUTIONS.  APPROVAL
BY THE SHAREHOLDERS OF THE COMPANY OF A COMPLETE LIQUIDATION OR DISSOLUTION OF
THE COMPANY, EXCEPT PURSUANT TO A BUSINESS COMBINATION THAT COMPLIES WITH ALL OF
THE PROVISIONS OF CLAUSES (I), (II) AND (III) OF SUBPARAGRAPH (B).


 


E.                                       DEFINITIONS.  FOR PURPOSES OF THIS
PARAGRAPH DEFINING CHANGE IN CONTROL, THE FOLLOWING DEFINITIONS SHALL APPLY:


 

I.                 BENEFICIAL OWNERSHIP SHALL MEAN BENEFICIAL OWNERSHIP AS THAT
TERM IS USED IN RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT.

 

II.             BUSINESS COMBINATION SHALL MEAN A REORGANIZATION, MERGER OR
CONSOLIDATION OF THE COMPANY.

 

III.         EIGHTY PERCENT (80%) SUBSIDIARY SHALL MEAN AN ENTITY IN WHICH THE
COMPANY DIRECTLY OR INDIRECTLY BENEFICIALLY OWNS EIGHTY PERCENT (80%) OR MORE OF
THE OUTSTANDING VOTING STOCK.

 

IV.            EXCHANGE ACT SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934,
INCLUDING AMENDMENTS, OR SUCCESSOR STATUTES OF SIMILAR INTENT.

 

V.                INCUMBENT BOARD SHALL MEAN A BOARD OF DIRECTORS AT LEAST A
MAJORITY OF WHOM CONSIST OF INDIVIDUALS WHO EITHER ARE (A) MEMBERS OF THE
COMPANY’S BOARD OF

 

2

--------------------------------------------------------------------------------


 

DIRECTORS AS OF DECEMBER 1, 2007 OR (B) MEMBERS WHO BECOME MEMBERS OF THE
COMPANY’S BOARD OF DIRECTORS SUBSEQUENT TO DECEMBER 1, 2007 WHOSE ELECTION, OR
NOMINATION FOR ELECTION BY THE COMPANY’S SHAREHOLDERS, WAS APPROVED BY A VOTE OF
AT LEAST TWO-THIRDS (2/3) OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD
(EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF THE PROXY STATEMENT OF THE COMPANY
IN WHICH THAT PERSON IS NAMED AS A NOMINEE FOR DIRECTOR, WITHOUT OBJECTION TO
THAT NOMINATION), BUT EXCLUDING, FOR THAT PURPOSE, ANY INDIVIDUAL WHOSE INITIAL
ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED ELECTION
CONTEST (WITHIN THE MEANING OF RULE 14A-11 OF THE EXCHANGE ACT) WITH RESPECT TO
THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION
OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE BOARD OF
DIRECTORS.

 

VI.            PERSON SHALL MEAN ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE
MEANING OF SECTION 13(D)(3) OR 14 (D) (2) OF THE EXCHANGE ACT).

 

VII.        VOTING STOCK SHALL MEAN THE THEN OUTSTANDING SECURITIES OF AN ENTITY
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF MEMBERS OF THAT ENTITY’S BOARD OF
DIRECTORS.

 


1.5         CODE SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


1.6         COMPENSATION SHALL MEAN THE RETAINER AND MEETING FEES PAYABLE TO THE
PARTICIPANT BY THE COMPANY FOR THE PLAN YEAR BEFORE REDUCTIONS FOR CONTRIBUTIONS
TO OR DEFERRALS UNDER ANY DEFERRED COMPENSATION OR BENEFIT PLANS SPONSORED BY
THE COMPANY.


 


1.7         COMPANY SHALL MEAN EQUIFAX INC., A GEORGIA CORPORATION, OR ITS
SUCCESSOR.


 


1.8         CREDITING RATE SHALL MEAN THE NOTIONAL GAINS AND LOSSES CREDITED ON
THE PARTICIPANT’S ACCOUNT BALANCE PURSUANT TO ARTICLE 3 OF THE PLAN.


 


1.9         ELIGIBLE DIRECTOR SHALL MEAN A MEMBER OF THE BOARD OF DIRECTORS OF
THE COMPANY WHO IS NOT AN EMPLOYEE OF THE COMPANY OR SUCH OTHER INDEPENDENT
CONTRACTOR AS MAY BE DESIGNATED BY THE ADMINISTRATOR TO BE ELIGIBLE TO
PARTICIPATE IN THE PLAN.


 


1.10   FINANCIAL HARDSHIP SHALL MEAN AN UNEXPECTED NEED FOR CASH ARISING FROM
ILLNESS, CASUALTY LOSS, SUDDEN FINANCIAL REVERSAL, OR OTHER SUCH UNFORESEEABLE
OCCURRENCE WHICH IS NOT COVERED BY INSURANCE AND WHICH IS DETERMINED TO QUALIFY
AS A FINANCIAL HARDSHIP BY THE ADMINISTRATOR. CASH NEEDS ARISING FROM
FORESEEABLE EVENTS SUCH AS THE PURCHASE OF A RESIDENCE OR EDUCATION EXPENSES FOR
CHILDREN SHALL NOT, ALONE, BE CONSIDERED A FINANCIAL HARDSHIP.  THE
ADMINISTRATOR SHALL MAKE ITS DETERMINATION OF FINANCIAL HARDSHIP IN A MANNER
CONSISTENT WITH THE REQUIREMENTS OF SECTION 409A.


 


1.11   PARTICIPANT SHALL MEAN AN ELIGIBLE DIRECTOR WHO HAS ELECTED TO
PARTICIPATE AND HAS COMPLETED A PARTICIPANT ELECTION FORM PURSUANT TO ARTICLE 2
OF THE PLAN.


 


1.12   PARTICIPANT ELECTION FORM SHALL MEAN THE WRITTEN AGREEMENT TO MAKE A
DEFERRAL SUBMITTED BY THE PARTICIPANT TO THE ADMINISTRATOR ON A TIMELY BASIS
PURSUANT TO ARTICLE 2 OF THE PLAN. THE PARTICIPANT ELECTION FORM MAY TAKE THE
FORM OF AN ELECTRONIC COMMUNICATION FOLLOWED BY APPROPRIATE WRITTEN CONFIRMATION
ACCORDING TO SPECIFICATIONS ESTABLISHED BY THE ADMINISTRATOR.

 

3

--------------------------------------------------------------------------------


 


1.13   PLAN YEAR SHALL MEAN THE CALENDAR YEAR.


 


1.14   PRIOR PLAN SHALL MEAN THE EQUIFAX DIRECTOR DEFERRED COMPENSATION PLAN,
EFFECTIVE AS OF JANUARY 1, 2003 AND AS IT MAY BE AMENDED.


 


1.15   RETIREMENT SHALL MEAN A PARTICIPANT’S TERMINATION OF SERVICE.


 


1.16   SCHEDULED WITHDRAWAL SHALL MEAN THE DISTRIBUTION ELECTED BY THE
PARTICIPANT PURSUANT TO ARTICLE 7 OF THE PLAN.


 


1.17   SECTION 409A SHALL MEAN SECTION 409A OF THE CODE, AS IT MAY BE AMENDED
FROM TIME TO TIME, AND THE REGULATIONS AND RULINGS THEREUNDER.


 


1.18   SETTLEMENT DATE SHALL MEAN THE DATE BY WHICH A LUMP SUM PAYMENT SHALL BE
MADE OR THE DATE BY WHICH INSTALLMENT PAYMENTS SHALL COMMENCE. UNLESS OTHERWISE
SPECIFIED, THE SETTLEMENT DATE SHALL BE THE LAST DAY OF JANUARY OF THE PLAN YEAR
FOLLOWING THE YEAR IN WHICH THE EVENT TRIGGERING THE PAYOUT OCCURS. IN THE CASE
OF DEATH, THE EVENT TRIGGERING PAYOUT SHALL BE DEEMED TO OCCUR UPON THE DATE THE
ADMINISTRATOR IS PROVIDED WITH THE DOCUMENTATION REASONABLY NECESSARY TO
ESTABLISH THE FACT OF THE PARTICIPANT’S DEATH.


 


1.19   TERMINATION OF SERVICE SHALL MEAN THE DATE OF THE CESSATION OF THE
PARTICIPANT’S SERVICE AS A MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY FOR
ANY REASON WHATSOEVER, WHETHER VOLUNTARY OR INVOLUNTARY, INCLUDING AS A RESULT
OF THE PARTICIPANT’S DEATH OR DISABILITY.


 


1.20   VALUATION DATE SHALL MEAN THE DATE THROUGH WHICH EARNINGS ARE CREDITED
AND SHALL BE THE LAST DAY OF THE MONTH PRECEDING THE MONTH IN WHICH THE PAYOUT
OR OTHER EVENT TRIGGERING THE VALUATION OCCURS.


 


ARTICLE 2


 


PARTICIPATION


 


2.1         ELECTIVE DEFERRAL. FOR EACH PLAN YEAR A PARTICIPANT MAY ELECT TO
DEFER ANY WHOLE PERCENTAGE BETWEEN FIVE PERCENT (5%) AND ONE HUNDRED PERCENT
(100%) OF COMPENSATION EARNED BY THE PARTICIPANT DURING THE PLAN YEAR. THE
FOREGOING LIMITS SHALL BE INTERPRETED AND APPLIED BY THE ADMINISTRATOR AND THE
ADMINISTRATOR MAY PRIOR TO THE COMMENCEMENT OF THE PLAN YEAR PROVIDE FOR A
DIFFERENT METHOD FOR THE DETERMINATION OF ALLOWABLE DEFERRALS FOR THE PLAN YEAR,
FURTHER LIMIT THE MINIMUM OR MAXIMUM AMOUNT DEFERRED BY ANY PARTICIPANT OR GROUP
OF PARTICIPANTS, OR WAIVE THE FOREGOING LIMITS FOR ANY PARTICIPANT OR GROUP OF
PARTICIPANTS, FOR ANY REASON.


 


2.2         PARTICIPANT ELECTION FORM. IN ORDER TO MAKE A DEFERRAL, AN ELIGIBLE
DIRECTOR MUST SUBMIT A PARTICIPANT ELECTION FORM TO THE ADMINISTRATOR DURING THE
ENROLLMENT PERIOD ESTABLISHED BY THE ADMINISTRATOR PRIOR TO THE BEGINNING OF THE
PLAN YEAR DURING WHICH THE COMPENSATION IS EARNED. THE ADMINISTRATOR MAY
ESTABLISH A SPECIAL ENROLLMENT PERIOD FOR ELIGIBLE DIRECTORS HIRED DURING A PLAN
YEAR TO ALLOW DEFERRALS OF COMPENSATION EARNED DURING THE BALANCE OF SUCH PLAN
YEAR AFTER SUCH ENROLLMENT PERIOD. THE PARTICIPANT SHALL BE REQUIRED TO SUBMIT A
NEW PARTICIPANT ELECTION FORM ON A TIMELY BASIS IN ORDER TO CHANGE THE
PARTICIPANT’S DEFERRAL ELECTION FOR A SUBSEQUENT PLAN

 

4

--------------------------------------------------------------------------------


 


YEAR. IF NO PARTICIPANT ELECTION FORM IS FILED DURING THE PRESCRIBED ENROLLMENT
PERIOD, THE PARTICIPANT’S ELECTION FOR THE PRIOR PLAN YEAR SHALL CONTINUE IN
FORCE FOR THE NEXT PLAN YEAR.


 


2.3         ELECTION IRREVOCABLE.  THE ELECTION TO DEFER COMPENSATION SHALL BE
IRREVOCABLE EXCEPT AS PROVIDED IN ARTICLE 6 IN THE EVENT OF DISABILITY OR
SECTION 4.4 IN THE CASE OF A FINANCIAL HARDSHIP. IF THE PARTICIPANT’S DEFERRALS
ARE DISCONTINUED UNDER THE PLAN, THE PARTICIPANT SHALL FORFEIT THE RIGHT TO MAKE
DEFERRALS FOR THE BALANCE OF THE PLAN YEAR IN WHICH SUCH ELECTION OCCURS AND FOR
THE ENTIRE NEXT FOLLOWING PLAN YEAR.


 


ARTICLE III


 


ACCOUNTS


 


3.1         PARTICIPANT ACCOUNTS. SOLELY FOR RECORDKEEPING PURPOSES, UP TO THREE
(3) ACCOUNTS (A RETIREMENT ACCOUNT AND TWO SCHEDULED WITHDRAWAL ACCOUNTS) SHALL
BE MAINTAINED FOR EACH PARTICIPANT AND SHALL BE CREDITED WITH THE PARTICIPANT’S
DEFERRALS DIRECTED BY THE PARTICIPANT TO EACH ACCOUNT AT THE TIME SUCH AMOUNTS
WOULD OTHERWISE HAVE BEEN PAID TO THE PARTICIPANT.  THE PARTICIPANT WILL
DESIGNATE FOR EACH PLAN YEAR WHICH PORTION OF THE PARTICIPANT’S DEFERRALS FOR
SUCH PLAN YEAR SHALL BE CREDITED TO THE PARTICIPANT’S RETIREMENT ACCOUNT AND ANY
SCHEDULED WITHDRAWAL ACCOUNT THE PARTICIPANT HAS ELECTED TO ESTABLISH.  ACCOUNTS
SHALL BE DEEMED TO BE CREDITED WITH NOTIONAL GAINS OR LOSSES AS PROVIDED IN
SECTION 3.2 FROM THE DATE THE DEFERRAL IS CREDITED TO THE ACCOUNT THROUGH THE
VALUATION DATE. AMOUNTS CREDITED TO A PARTICIPANT’S ACCOUNT SHALL BE FULLY
VESTED AT ALL TIMES.


 

With respect to Eligible Directors who participated in the Prior Plan prior to
January 1, 2005, and who have made deferral elections under the Prior Plan for
2005, 2006, and 2007 with respect to compensation which was earned and became
payable on or after January 1, 2005, the Company hereby transfers all rights
with respect to such deferral elections to the Plan and the Plan hereby assumes
all obligations with respect to such deferral elections.  Such deferral
elections shall be maintained and administered in accordance with the Plan,
including the payment rules of the Plan.  The Administrator may permit changes
to such deferral elections and payment elections in accordance with
Section 409A.

 


3.2         CREDITING RATE. THE CREDITING RATE ON AMOUNTS IN A PARTICIPANT’S
ACCOUNT SHALL BE BASED ON THE HYPOTHETICAL INVESTMENT OF SUCH AMOUNTS IN THE
EQUIFAX COMMON STOCK FUND. IF THE EQUIFAX COMMON STOCK FUND REFLECTS A GAIN, THE
PARTICIPANT’S ACCOUNT SHALL BE INCREASED TO REFLECT SUCH GAIN. IF THE EQUIFAX
COMMON STOCK FUND SUSTAINS A LOSS, THE PARTICIPANT’S ACCOUNT SHALL BE REDUCED TO
REFLECT SUCH LOSS. THE COMPANY SHALL HAVE NO OBLIGATION TO SET ASIDE OR INVEST
FUNDS IN THE EQUIFAX COMMON STOCK FUND ON BEHALF OF THE PARTICIPANT AND, IF THE
COMPANY ELECTS TO INVEST FUNDS IN SUCH MANNER, THE PARTICIPANT SHALL HAVE NO
MORE RIGHT TO SUCH INVESTMENTS THAN ANY OTHER UNSECURED GENERAL CREDITOR. DURING
PAYOUT, THE PARTICIPANT’S ACCOUNT SHALL CONTINUE TO BE CREDITED AT THE CREDITING
RATE THROUGH THE VALUATION DATE. INSTALLMENT PAYMENTS SHALL BE RECALCULATED
ANNUALLY BY DIVIDING THE ACCOUNT BALANCE BY THE NUMBER OF PAYMENTS REMAINING
WITHOUT REGARD TO ANTICIPATED EARNINGS OR IN ANY OTHER REASONABLE MANNER AS MAY
BE DETERMINED FROM TIME TO TIME BY THE ADMINISTRATOR.

 

5

--------------------------------------------------------------------------------


 


3.3         STATEMENT OF ACCOUNTS. THE ADMINISTRATOR SHALL PROVIDE EACH
PARTICIPANT WITH A STATEMENT AT LEAST QUARTERLY SETTING FORTH THE PARTICIPANT’S
ACCOUNT BALANCE AS OF THE END OF EACH QUARTER.


 


ARTICLE 4


 


RETIREMENT BENEFITS


 


4.1         RETIREMENT BENEFITS. IN THE EVENT OF THE PARTICIPANT’S RETIREMENT,
THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE AN AMOUNT EQUAL TO THE TOTAL
BALANCE OF THE PARTICIPANT’S ACCOUNT CREDITED WITH NOTIONAL EARNINGS AS PROVIDED
IN ARTICLE 3 THROUGH THE VALUATION DATE. THE BENEFITS SHALL BE PAID IN A SINGLE
LUMP SUM UNLESS THE PARTICIPANT HAS ELECTED AT THE TIME OF DEFERRAL (OR IN
ACCORDANCE WITH THE TRANSITION RULES OF SECTION 409A) TO HAVE THE BENEFIT PAID
IN SUBSTANTIALLY LEVEL ANNUAL INSTALLMENTS OVER A SPECIFIED PERIOD OF NOT MORE
THAN FIFTEEN (15) YEARS. PAYMENTS SHALL BEGIN ON THE SETTLEMENT DATE FOLLOWING
RETIREMENT.  A PARTICIPANT MAY, NOT LESS THAN TWELVE (12) MONTHS PRIOR TO
RETIREMENT, ELECT TO CHANGE THE METHOD OF PAYMENT OF THE PARTICIPANT’S ACCOUNT
AT RETIREMENT, PROVIDED THAT (I) ONLY ONE SUCH CHANGE IS PERMITTED AND AFTER
SUCH ELECTION CHANGE, THE ELECTION IS IRREVOCABLE; (II) THE PAYMENT DATE FOR THE
PARTICIPANT’S ACCOUNT WILL BE DEFERRED FOR 5 YEARS AFTER RETIREMENT, AND
(III) THE ELECTION SHALL NOT BECOME EFFECTIVE FOR 12 MONTHS.  THE CHANGE OF
ELECTION SHALL BE MADE THROUGH A METHOD ESTABLISHED BY THE PLAN ADMINISTRATOR.


 


4.2         SMALL BENEFIT EXCEPTION. NOTWITHSTANDING THE PROVISIONS OF
SECTION 4.1, IN THE EVENT THE AMOUNT OF THE PARTICIPANT’S ACCOUNT IS LESS THAN
OR EQUAL TO FIFTY THOUSAND DOLLARS ($50,000), THE COMPANY SHALL PAY SUCH
BENEFITS IN A SINGLE LUMP SUM PAYABLE ON THE LAST DAY OF THE MONTH IN WHICH SUCH
BENEFITS FIRST BECOME PAYABLE.


 


4.3         SPECIAL RULE FOR SPECIFIED EMPLOYEES.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS PLAN, IF THE PARTICIPANT IS OR COULD LIKELY BE CONSIDERED A
SPECIFIED EMPLOYEE (AS DETERMINED BY THE ADMINISTRATOR OR ITS DESIGNEE IN
ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE ADMINISTRATOR THAT ARE CONSISTENT
WITH SECTION 409A), DISTRIBUTIONS TO SUCH PARTICIPANT MAY NOT BE MADE BEFORE THE
DATE WHICH IS 6 MONTHS AFTER THE DATE OF THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT (OR, IF EARLIER, THE DATE OF DEATH OF THE PARTICIPANT), AND ANY
DISTRIBUTION THAT WOULD OTHERWISE BE PAYABLE BEFORE THE 6-MONTH ANNIVERSARY
SHALL BE DELAYED AND SHALL BE PAID WITHIN 30 DAYS FOLLOWING SUCH 6-MONTH
ANNIVERSARY.


 


4.4         FINANCIAL HARDSHIP DISTRIBUTION.  UPON A FINDING BY THE
ADMINISTRATOR THAT THE PARTICIPANT (OR, AFTER THE PARTICIPANT’S DEATH, A
BENEFICIARY) HAS SUFFERED A FINANCIAL HARDSHIP, THE ADMINISTRATOR MAY AUTHORIZE
A DISTRIBUTIONS OF BENEFITS UNDER THE PLAN IN THE AMOUNT REASONABLY NECESSARY TO
ALLEVIATE SUCH FINANCIAL HARDSHIP.  SUCH DISTRIBUTION SHALL NOT EXCEED THE
DOLLAR AMOUNT NECESSARY TO SATISFY THE FINANCIAL HARDSHIP PLUS AMOUNTS NECESSARY
TO PAY TAXES REASONABLY ANTICIPATED AS A RESULT OF THE DISTRIBUTION, AFTER
TAKING INTO ACCOUNT THE EXTENT TO WHICH THE FINANCIAL HARDSHIP IS OR MAY BE
RELIEVED THROUGH REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE OR BY
LIQUIDATION OF THE PARTICIPANT’S ASSETS (TO THE EXTENT THE LIQUIDATION OF SUCH
ASSETS WOULD NOT ITSELF CAUSE FINANCIAL HARDSHIP).  IN THE EVENT OF A
DISTRIBUTION FROM THE PLAN BASED ON FINANCIAL HARDSHIP, A PARTICIPANT’S
DEFERRALS SHALL CEASE AND THE PARTICIPANT SHALL NOT BE ALLOWED TO MAKE A NEW
DEFERRAL ELECTION UNTIL THE ENROLLMENT PERIOD NEXT FOLLOWING ONE FULL CALENDAR
YEAR FROM THE DATE OF SUCH DISTRIBUTION.

 

6

--------------------------------------------------------------------------------


 


4.5         CONSEQUENCES OF A CHANGE IN CONTROL.  UPON THE OCCURRENCE OF A
CHANGE IN CONTROL, EACH PARTICIPANT’S ACCOUNT SHALL REMAIN SUBJECT TO THE PLAN’S
PAYMENT PROVISIONS AND THE PARTICIPANT’S ELECTIONS AS TO THE TIME AND METHOD OF
PAYMENT (SUBJECT TO THE COMPANY’S RIGHTS TO AMEND OR TO TERMINATE THE PLAN).


 


ARTICLE 5


 


DEATH BENEFITS


 


5.1         SURVIVOR BENEFIT BEFORE BENEFITS COMMENCE. IF THE PARTICIPANT DIES
PRIOR TO COMMENCEMENT OF BENEFITS UNDER ARTICLE 4, THE COMPANY SHALL PAY TO THE
PARTICIPANT’S BENEFICIARY A DEATH BENEFIT EQUAL TO THE TOTAL BALANCE ON DEATH OF
THE PARTICIPANT’S ACCOUNT CREDITED WITH NOTIONAL EARNINGS AS PROVIDED IN
ARTICLE 3 THROUGH THE VALUATION DATE. THE DEATH BENEFIT SHALL BE PAID IN THE
SAME FORM ELECTED BY THE PARTICIPANT FOR RETIREMENT BENEFITS UNDER ARTICLE 4.1
(EXCEPT FOR FINANCIAL HARDSHIP) BEGINNING ON THE SETTLEMENT DATE FOLLOWING THE
DATE THE PARTICIPANT’S DEATH IS ESTABLISHED BY REASONABLE DOCUMENTATION.


 


5.2         SURVIVOR BENEFIT AFTER BENEFITS COMMENCE. IF THE PARTICIPANT DIES
AFTER BENEFITS HAVE COMMENCED UNDER ARTICLE 4, THE COMPANY SHALL PAY TO THE
PARTICIPANT’S BENEFICIARY AN AMOUNT EQUAL TO THE REMAINING BENEFITS PAYABLE TO
THE PARTICIPANT UNDER THE PLAN OVER THE SAME PERIOD SUCH BENEFITS WOULD HAVE
BEEN PAID TO THE PARTICIPANT (EXCEPT FOR FINANCIAL HARDSHIP).


 


5.3         SMALL BENEFIT EXCEPTION. NOTWITHSTANDING THE FOREGOING, IN THE EVENT
THE SUM OF ALL BENEFITS PAYABLE TO A BENEFICIARY IS LESS THAN OR EQUAL TO FIFTY
THOUSAND DOLLARS ($50,000), THE COMPANY SHALL PAY SUCH BENEFITS IN A SINGLE LUMP
SUM PAYABLE ON THE LAST DAY OF THE MONTH IN WHICH SUCH BENEFITS FIRST BECOME
PAYABLE.


 


ARTICLE 6


 


DISABILITY BENEFITS


 


6.1         DISABILITY. IN THE EVENT OF THE PARTICIPANT’S TERMINATION OF SERVICE
BY REASON OF A PHYSICAL OR MENTAL DISABILITY WHICH PREVENTS THE PARTICIPANT FROM
PERFORMING THE NORMAL DUTIES OF A MEMBER OF THE BOARD OF DIRECTORS OF THE
COMPANY FOR A PERIOD OF AT LEAST ONE HUNDRED EIGHTY (180) CONSECUTIVE DAYS,
DEFERRAL ELECTIONS SHALL CEASE AND FOR PURPOSES OF THE CALCULATION AND PAYMENT
OF BENEFITS UNDER THE PLAN, SUCH DISABILITY SHALL BE TREATED AS A RETIREMENT
ENTITLING THE PARTICIPANT TO RECEIVE THE BENEFITS PROVIDED UNDER ARTICLE 4 OF
THE PLAN. THE DETERMINATION OF DISABILITY SHALL BE MADE BY THE ADMINISTRATOR IN
A MANNER CONSISTENT WITH THE REQUIREMENTS OF SECTION 409A.


 


ARTICLE 7


 


SCHEDULED WITHDRAWAL


 


7.1         ELECTION. THE PARTICIPANT MAY MAKE AN ELECTION ON THE PARTICIPANT
ELECTION FORM AT THE TIME OF MAKING A DEFERRAL TO ESTABLISH A SCHEDULED
WITHDRAWAL ACCOUNT. THE PARTICIPANT MAY ELECT TO RECEIVE A SCHEDULED WITHDRAWAL
IN ANY PLAN YEAR ON OR AFTER THE THIRD PLAN YEAR FOLLOWING THE ENROLLMENT PERIOD
IN WHICH SUCH SCHEDULED WITHDRAWAL ACCOUNT IS FIRST ESTABLISHED AND MAY

 

7

--------------------------------------------------------------------------------


 


ELECT TO HAVE THE SCHEDULED WITHDRAWAL DISTRIBUTED IN A SINGLE LUMP SUM OR IN
ANNUAL INSTALLMENTS OVER A PERIOD OF UP TO FIVE (5) YEARS. THE PARTICIPANT MAY
ELECT TO MAKE ADDITIONAL DEFERRALS INTO SUCH SCHEDULED WITHDRAWAL ACCOUNT ON
SUBSEQUENT PARTICIPANT ELECTION FORMS PROVIDED THAT ANY SUBSEQUENT DEFERRALS
INTO SUCH SCHEDULED WITHDRAWAL ACCOUNT MUST BE MADE NOT LATER THAN THE END OF
THE PLAN YEAR ENDING AT LEAST 2 YEARS PRIOR TO THE DATE THE SCHEDULED WITHDRAWAL
IS TO COMMENCE.  THE PARTICIPANT MAY NOT ELECT ANOTHER SCHEDULED WITHDRAWAL DATE
FOR SUCH ACCOUNT UNTIL ALL OF THE AMOUNTS IN THE ORIGINAL SCHEDULED WITHDRAWAL
ACCOUNT HAVE BEEN PAID OUT.  THE PARTICIPANT MAY ESTABLISH UP TO TWO
(2) SEPARATE SCHEDULED WITHDRAWAL ACCOUNTS WITH DIFFERENT SCHEDULED WITHDRAWAL
DATES BUT SHALL NOT ESTABLISH A THIRD SUCH ACCOUNT UNTIL ALL OF THE FUNDS IN ONE
OF THE FIRST TWO SCHEDULED WITHDRAWAL ACCOUNTS HAVE BEEN PAID OUT.  A
PARTICIPANT MAY, NOT LESS THAN TWELVE (12) MONTHS PRIOR TO THE PAYMENT DATES OF
ANY SCHEDULED WITHDRAWAL ACCOUNT HE HAS ESTABLISHED UNDER THIS SECTION 7.1,
ELECT TO DEFER THE DATE ON WHICH PAYMENT OF ANY SCHEDULED WITHDRAWAL ACCOUNT
SHALL COMMENCE AND/OR CHANGE THE METHOD OF PAYMENT OF SUCH SCHEDULED WITHDRAWAL
ACCOUNT, PROVIDED THAT, (I) AFTER THE INITIAL ELECTION UNDER THIS SECTION 7.1, A
PARTICIPANT MAY ONLY MAKE ONE ELECTION CHANGE WITH RESPECT TO A PARTICULAR
SCHEDULED WITHDRAWAL ACCOUNT (AFTER SUCH ELECTION CHANGE, THE ELECTION SHALL
BECOME IRREVOCABLE); (II) EXCEPT AS OTHERWISE PERMITTED BY SECTION 409A, THE
FIRST IN-SERVICE PAYMENT WITH RESPECT TO SUCH CHANGED ELECTION MUST BE DEFERRED
AT LEAST 5 YEARS FROM THE DATE SUCH PAYMENT WOULD OTHERWISE HAVE BEEN MADE,
(III) EXCEPT AS OTHERWISE PERMITTED BY SECTION 409A, THE ELECTION SHALL NOT
BECOME EFFECTIVE FOR 12 MONTHS.


 


7.2         TIMING OF SCHEDULED WITHDRAWAL.  THE SCHEDULED WITHDRAWAL PAYMENT
SHALL BE PAID BY THE COMPANY TO THE PARTICIPANT NO LATER THAN THE LAST DAY OF
JANUARY OF THE PLAN YEAR ELECTED BY THE PARTICIPANT IN THE PARTICIPANT ELECTION
FORM UNLESS PRECEDED BY TERMINATION OF SERVICE. IN THE EVENT OF TERMINATION OF
SERVICE PRIOR TO THE DATE ELECTED FOR THE SCHEDULED WITHDRAWAL, THE AMOUNTS IN
THE SCHEDULED WITHDRAWAL ACCOUNTS SHALL BE PAID IN THE FORM PROVIDED IN
ARTICLE 4 OF THE PLAN. IN THE EVENT SUCH TERMINATION OF SERVICE IS AS A RESULT
OF THE PARTICIPANT’S DEATH, THE SCHEDULED WITHDRAWAL SHALL BE PAID AS PROVIDED
IN SECTION 5.1 OF THE PLAN.


 


ARTICLE 8


 


AMENDMENT AND TERMINATION OF PLAN


 


8.1         AMENDMENT.  THE COMPANY MAY AT ANY TIME OR FROM TIME TO TIME MODIFY
OR AMEND ANY OR ALL OF THE PROVISIONS OF THE PLAN, OR STOP FUTURE DEFERRALS TO
THE PLAN, PROVIDED THAT NO SUCH AMENDMENT SHALL REDUCE A PARTICIPANT’S ACCOUNT
BALANCE OR CHANGE EXISTING ELECTIONS WITH RESPECT TO THE TIME AND METHOD OF
PAYMENT OF A PARTICIPANT’S ACCOUNT.


 


8.2         TERMINATION OF PLAN.  THE COMPANY EXPECTS TO CONTINUE THIS PLAN, BUT
DOES NOT OBLIGATE ITSELF TO DO SO.  THE COMPANY RESERVES THE RIGHT TO
DISCONTINUE AND TERMINATE THE PLAN AT ANY TIME, IN WHOLE OR IN PART, FOR ANY
REASON (INCLUDING A CHANGE, OR AN IMPENDING CHANGE, IN THE TAX LAWS OF THE
UNITED STATES OR ANY STATE).  TERMINATION OF THE PLAN SHALL BE BINDING ON ALL
PARTICIPANTS, BUT IN NO EVENT MAY SUCH TERMINATION REDUCE THE AMOUNTS CREDITED
AT THAT TIME TO ANY PARTICIPANT’S ACCOUNT.  IF THIS PLAN IS TERMINATED, SUBJECT
TO SECTION 4.3, AMOUNTS CREDITED TO PARTICIPANTS’ ACCOUNTS SHALL BE PAID IN A
LUMP SUM, PROVIDED THAT (A) THE COMPANY TERMINATES AT THE SAME TIME ANY OTHER
ARRANGEMENT THAT IS SUBJECT TO SECTION 409A AND THAT WOULD BE AGGREGATED WITH
THE PLAN UNDER SECTION 409A; (B) THE COMPANY DOES NOT ADOPT ANY OTHER
ARRANGEMENT THAT

 

8

--------------------------------------------------------------------------------


 


WOULD BE AGGREGATED WITH THE PLAN UNDER SECTION 409A FOR THREE YEARS; (C) THE
PAYMENTS UPON SUCH TERMINATION SHALL NOT COMMENCE UNTIL 12 MONTHS AFTER THE DATE
OF TERMINATION AND ALL SUCH PAYMENTS MUST BE COMPLETED WITHIN 24 MONTHS AFTER
THE DATE OF TERMINATION; AND (D) SUCH OTHER REQUIREMENTS AS MAY BE IMPOSED BY
SECTION 409A ARE SATISFIED.


 


ARTICLE 9

 


BENEFICIARIES


 


9.1         BENEFICIARY DESIGNATION. THE PARTICIPANT SHALL HAVE THE RIGHT, AT
ANY TIME, TO DESIGNATE ANY PERSON OR PERSONS AS BENEFICIARY (BOTH PRIMARY AND
CONTINGENT) TO WHOM PAYMENT UNDER THE PLAN SHALL BE MADE IN THE EVENT OF THE
PARTICIPANT’S DEATH. THE DESIGNATION BY A MARRIED PARTICIPANT OF A PRIMARY
BENEFICIARY OTHER THAN THE PARTICIPANT’S SPOUSE SHALL REQUIRE CONSENT OF SUCH
SPOUSE. THE BENEFICIARY DESIGNATION SHALL BE EFFECTIVE WHEN IT IS SUBMITTED IN
WRITING TO AND ACKNOWLEDGED BY THE ADMINISTRATOR DURING THE PARTICIPANT’S
LIFETIME ON A FORM PRESCRIBED BY THE ADMINISTRATOR.  THE BENEFICIARY DESIGNATION
IN EFFECT FOR THE PARTICIPANT UNDER THE PRIOR PLAN AS OF DECEMBER 1, 2007 SHALL
BE DEEMED THE BENEFICIARY DESIGNATION UNDER THIS PLAN UNTIL A NEW BENEFICIARY
DESIGNATION IS FILED IN ACCORDANCE WITH THE PROCEDURES UNDER THIS PLAN.


 


9.2         REVISION OF DESIGNATION. THE SUBMISSION OF A NEW BENEFICIARY
DESIGNATION SHALL CANCEL ALL PRIOR BENEFICIARY DESIGNATIONS. ANY MARRIAGE (OTHER
THAN A COMMON LAW MARRIAGE) OR FINALIZED DIVORCE OF A PARTICIPANT SUBSEQUENT TO
THE DATE OF A BENEFICIARY DESIGNATION SHALL REVOKE SUCH DESIGNATION, UNLESS IN
THE CASE OF DIVORCE THE PREVIOUS SPOUSE WAS NOT DESIGNATED AS A BENEFICIARY AND
UNLESS IN THE CASE OF MARRIAGE THE PARTICIPANT’S NEW SPOUSE HAS PREVIOUSLY BEEN
DESIGNATED AS THE SOLE PRIMARY BENEFICIARY.


 


9.3         SUCCESSOR BENEFICIARY. IF ALL PRIMARY BENEFICIARIES DIE PRIOR TO
COMPLETE DISTRIBUTION OF THE BENEFITS PROVIDED IN ARTICLE 5, THE REMAINING
ACCOUNT BALANCE SHALL BE PAID TO THE CONTINGENT BENEFICIARY ELECTED BY THE
PARTICIPANT IN THE FORM OF A LUMP SUM PAYABLE NO LATER THAN THE LAST DAY OF THE
MONTH FOLLOWING THE MONTH IN WHICH THE LAST REMAINING PRIMARY BENEFICIARY’S
DEATH IS ESTABLISHED.


 


9.4         ABSENCE OF VALID DESIGNATION. IF A PARTICIPANT FAILS TO DESIGNATE A
BENEFICIARY AS PROVIDED ABOVE, OR IF THE BENEFICIARY DESIGNATION IS REVOKED BY
MARRIAGE, DIVORCE, OR OTHERWISE WITHOUT EXECUTION OF A NEW DESIGNATION, OR IF
EVERY PERSON DESIGNATED AS BENEFICIARY PREDECEASES THE PARTICIPANT OR DIES PRIOR
TO COMPLETE DISTRIBUTION OF THE PARTICIPANT’S BENEFITS, THEN THE ADMINISTRATOR
SHALL DIRECT THE DISTRIBUTION OF SUCH BENEFITS TO THE PARTICIPANT’S SPOUSE, IF
THE PARTICIPANT WAS MARRIED ON THE DATE OF DEATH, OR, IF THE PARTICIPANT WAS NOT
MARRIED ON DEATH, TO THE PARTICIPANT’S ESTATE.


 


ARTICLE 10


 


ADMINISTRATION/CLAIMS PROCEDURES


 


10.1       ADMINISTRATION. THE PLAN SHALL BE ADMINISTERED BY THE ADMINISTRATOR,
WHICH SHALL HAVE THE EXCLUSIVE RIGHT AND FULL DISCRETION (I) TO INTERPRET THE
PLAN, (II) TO DECIDE ANY AND ALL MATTERS ARISING HEREUNDER (INCLUDING THE RIGHT
TO REMEDY POSSIBLE AMBIGUITIES, INCONSISTENCIES, OR

 

9

--------------------------------------------------------------------------------


 


ADMISSIONS), (III) TO MAKE, AMEND AND RESCIND SUCH RULES AS IT DEEMS NECESSARY
FOR THE PROPER ADMINISTRATION OF THE PLAN AND (IV) TO MAKE ALL OTHER
DETERMINATIONS NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THE PLAN,
INCLUDING DETERMINATIONS REGARDING ELIGIBILITY FOR BENEFITS PAYABLE UNDER THE
PLAN. ALL INTERPRETATIONS OF THE ADMINISTRATOR WITH RESPECT TO ANY MATTER
HEREUNDER SHALL BE FINAL, CONCLUSIVE AND BINDING ON ALL PERSONS AFFECTED
THEREBY. NO MEMBER OF THE ADMINISTRATOR SHALL BE LIABLE FOR ANY DETERMINATION,
DECISION, OR ACTION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN. THE COMPANY
WILL INDEMNIFY AND HOLD HARMLESS THE MEMBERS OF THE ADMINISTRATOR FROM AND
AGAINST ANY AND ALL LIABILITIES, COSTS, AND EXPENSES INCURRED BY SUCH PERSONS AS
A RESULT OF ANY ACT, OR OMISSION, IN CONNECTION WITH THE PERFORMANCE OF SUCH
PERSONS’ DUTIES, RESPONSIBILITIES, AND OBLIGATIONS UNDER THE PLAN, OTHER THAN
SUCH LIABILITIES, COSTS, AND EXPENSES AS MAY RESULT FROM THE BAD FAITH, WILLFUL
MISCONDUCT, OR CRIMINAL ACTS OF SUCH PERSONS.


 


10.2       CLAIMS PROCEDURE. ANY PARTICIPANT, FORMER PARTICIPANT OR BENEFICIARY
MAY FILE A WRITTEN CLAIM WITH THE ADMINISTRATOR SETTING FORTH THE NATURE OF THE
BENEFIT CLAIMED, THE AMOUNT THEREOF, AND THE BASIS FOR CLAIMING ENTITLEMENT TO
SUCH BENEFIT. THE ADMINISTRATOR SHALL DETERMINE THE VALIDITY OF THE CLAIM AND
COMMUNICATE A DECISION TO THE CLAIMANT PROMPTLY. EVERY CLAIM FOR BENEFITS WHICH
IS DENIED SHALL BE DENIED BY WRITTEN NOTICE SETTING FORTH THE SPECIFIC REASON OR
REASONS FOR THE DENIAL, AN EXPLANATION OF THE PROCEDURE FOR FURTHER REVIEWING
THE DENIAL OF THE CLAIM.


 


ARTICLE 11


 


CONDITIONS RELATED TO BENEFITS


 


11.1       NONASSIGNABILITY.  THE PARTICIPANT’S ACCOUNT BALANCE AND THE BENEFITS
PROVIDED UNDER THE PLAN SHALL NOT BE SUBJECT TO SALE, ALIENATION, ASSIGNMENT,
TRANSFER, PLEDGE OR HYPOTHECATION BY THE PARTICIPANT OR ANY BENEFICIARY AND ANY
ATTEMPT TO SALE, ALIENATE, ASSIGN, TRANSFER, PLEDGE OR HYPOTHECATE AN ACCOUNT
BALANCE OR PLAN BENEFITS INCLUDING, WITHOUT LIMITATION, ANY ASSIGNMENT OR
ALIENATION IN CONNECTION WITH A SEPARATION, DIVORCE, CHILD SUPPORT OR SIMILAR
ARRANGEMENT, SHALL BE NULL AND VOID AND NOT BINDING UPON THE COMPANY OR THE
PLAN.  THE PARTICIPANT’S ACCOUNT BALANCE AND BENEFITS SHALL BE EXEMPT FROM THE
CLAIMS OF CREDITORS OR OTHER CLAIMANTS OF THE PARTICIPANT OR BENEFICIARY AND
FROM ALL ORDERS, DECREES, LEVIES, GARNISHMENT OR EXECUTIONS TO THE FULLEST
EXTENT ALLOWED BY LAW.


 


11.2       NO RIGHT TO COMPLY ASSETS.  THE BENEFITS PAID UNDER THE PLAN SHALL BE
PAID FROM THE GENERAL FUNDS OF THE COMPANY, AND THE PARTICIPANT AND ANY
BENEFICIARY SHALL BE NO MORE THAN UNSECURED GENERAL CREDITORS OF THE COMPANY
WITH NO SPECIAL OR PRIOR RIGHT TO ANY ASSETS OF THE COMPANY FOR PAYMENT OF ANY
OBLIGATIONS HEREUNDER.  AT ITS DISCRETION, THE COMPANY MAY ESTABLISH ONE OR MORE
GRANTOR TRUSTS FOR THE PURPOSE OF PROVIDING FOR PAYMENT OF BENEFITS UNDER THE
PLAN.  SUCH TRUST OR TRUSTS MAY BE IRREVOCABLE, BUT THE ASSETS THEREOF SHALL BE
SUBJECT TO THE CLAIMS OF THE COMPANY’S CREDITORS IN ACCORDANCE WITH THE TERMS OF
THE TRUSTS.  BENEFITS PAID TO THE PARTICIPANT FROM ANY SUCH TRUST OR TRUSTS
SHALL BE CONSIDERED PAID BY THE COMPANY FOR PURPOSES OF MEETING THE OBLIGATIONS
OF THE COMPANY UNDER THE PLAN.


 


11.3       PROTECTIVE PROVISIONS.  THE PARTICIPANT SHALL COOPERATE WITH THE
COMPANY BY FURNISHING ANY AND ALL INFORMATION REQUESTED BY THE ADMINISTRATOR, IN
ORDER TO FACILITATE THE PAYMENT OF BENEFITS HEREUNDER, TAKING SUCH PHYSICAL
EXAMINATIONS AS THE ADMINISTRATOR MAY DEEM

 

10

--------------------------------------------------------------------------------


 


NECESSARY AND TAKING SUCH OTHER ACTIONS AS MAY BE REQUESTED BY THE
ADMINISTRATOR.  IF THE PARTICIPANT REFUSES TO SO COOPERATE, THE COMPANY SHALL
HAVE NO FURTHER OBLIGATION TO THE PARTICIPANT UNDER THE PLAN.  IN THE EVENT OF
THE PARTICIPANT’S SUICIDE DURING THE FIRST TWO (2) YEARS IN THE PLAN, OR IF THE
PARTICIPANT MAKES ANY MATERIAL MISSTATEMENT OF INFORMATION OR NON-DISCLOSURE OF
MEDICAL HISTORY, THEN NO BENEFITS SHALL BE PAYABLE TO THE PARTICIPANT UNDER THE
PLAN, EXCEPT THAT BENEFITS MAY BE PAYABLE IN A REDUCED AMOUNT IN THE SOLE
DISCRETION OF THE ADMINISTRATOR.


 


11.4       ASSUMPTIONS AND METHODOLOGY.  TO THE EXTENT REQUIRED, THE
ADMINISTRATOR SHALL ESTABLISH THE ACTUARIAL ASSUMPTIONS AND METHOD OF
CALCULATION USED IN DETERMINING THE PRESENT OR FUTURE VALUE OF BENEFITS,
EARNINGS, PAYMENTS, FEES, EXPENSES OR ANY OTHER AMOUNTS REQUIRED TO BE
CALCULATED UNDER THE TERMS OF THE PLAN.  THE ADMINISTRATOR SHALL ALSO ESTABLISH
REASONABLE PROCEDURES REGARDING THE FORM AND TIMING OF INSTALLMENT PAYMENTS.


 


ARTICLE 12


 


MISCELLANEOUS


 


12.1       SUCCESSORS OF THE COMPANY.  THE RIGHTS AND OBLIGATIONS OF THE COMPANY
UNDER THE PLAN SHALL INURE TO THE BENEFIT OF, AND SHALL BE BINDING UPON, THE
SUCCESSORS AND ASSIGNS OF THE COMPANY.


 


12.2       CONTINUED SERVICE NOT GUARANTEED.  NOTHING CONTAINED IN THE PLAN NOR
ANY ACTION TAKEN HEREUNDER SHALL BE CONSTRUED AS GIVING ANY PARTICIPANT ANY
RIGHT TO CONTINUED SERVICE WITH THE COMPANY, NOR AS A LIMITATION ON THE RIGHT OF
THE COMPANY TO TERMINATE THE SERVICE OF ANY PARTICIPANT AT ANY TIME.


 


12.3       GENDER, SINGULAR AND PLURAL.  ALL PRONOUNS AND ANY VARIATIONS THEREOF
SHALL BE DEEMED TO REFER TO THE MASCULINE, FEMININE, OR NEUTER, AS THE IDENTITY
OF THE PERSON OR PERSONS MAY REQUIRE.  AS THE CONTEXT MAY REQUIRE, THE SINGULAR
MAY BE READ AS THE PLURAL AND THE PLURAL AS THE SINGULAR.


 


12.4       CAPTIONS.  THE CAPTIONS OF THE ARTICLES, PARAGRAPHS AND SECTIONS OF
THE PLAN ARE FOR CONVENIENCE ONLY AND SHALL NOT CONTROL OR AFFECT THE MEANING OR
CONSTRUCTION OF ANY OF ITS PROVISIONS.


 


12.5       VALID.  IN THE EVENT ANY PROVISION OF THE PLAN IS HELD INVALID, VOID
OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT, IN ANY RESPECT WHATSOEVER, THE
VALIDITY OF ANY OTHER PROVISIONS OF THE PLAN.


 


12.6       WAIVER OF BREACH.  THE WAIVER BY THE COMPANY OF ANY BREACH OF ANY
PROVISION OF THE PLAN SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY
SUBSEQUENT BREACH BY THAT PARTICIPANT OR ANY OTHER PARTICIPANT.


 


12.7       NOTICE.  ANY NOTICE OR FILING REQUIRED OR PERMITTED TO BE GIVEN TO
THE COMPANY OR THE PARTICIPANT UNDER THIS AGREEMENT SHALL BE SUFFICIENT IF IN
WRITING AND HAND-DELIVERED, OR SENT BY REGISTERED OR CERTIFIED MAIL, IN THE CASE
OF THE COMPANY, TO THE PRINCIPAL OFFICE OF THE COMPANY, DIRECTED TO THE
ATTENTION OF THE ADMINISTRATOR, AND IN THE CASE OF THE PARTICIPANT, TO

 

11

--------------------------------------------------------------------------------


 


THE LAST KNOWN ADDRESS OF THE PARTICIPANT INDICATED ON THE RECORDS OF THE
COMPANY.  SUCH NOTICE SHALL BE DEEMED GIVEN AS OF THE DATE OF DELIVERY OR, IF
DELIVERY IS MADE BY MAIL, AS OF THE DATE SHOWN ON THE POSTMARK ON THE RECEIPT
FOR REGISTRATION OR CERTIFICATION.  NOTICES TO THE COMPANY MAY BE PERMITTED BY
ELECTRONIC COMMUNICATION ACCORDING TO SPECIFICATIONS ESTABLISHED BY THE
ADMINISTRATOR.


 


12.8       ERRORS IN BENEFIT STATEMENT OR DISTRIBUTIONS.  IN THE EVENT AN ERROR
IS MADE IN A BENEFIT STATEMENT, SUCH ERROR SHALL BE CORRECTED AS SOON AS IS
PRACTICAL FOLLOWING THE DATE SUCH ERROR IS DISCOVERED.  IN THE EVENT OF AN ERROR
IN A DISTRIBUTION, THE PARTICIPANT’S ACCOUNT SHALL, AS SOON AS IS PRACTICAL
AFTER DISCOVERY OF SUCH ERROR, BE ADJUSTED TO REFLECT SUCH UNDER OR OVER PAYMENT
AND, IF POSSIBLE, THE NEXT DISTRIBUTION SHALL BE ADJUSTED UPWARD OR DOWNWARD TO
CORRECT SUCH PRIOR ERROR.  IF THE REMAINING BALANCE OF A PARTICIPANT’S ACCOUNT
IS INSUFFICIENT TO COVER AN ERRONEOUS OVERPAYMENT, THE COMPANY MAY, AT ITS
DISCRETION, OFFSET OTHER AMOUNTS PAYABLE TO THE PARTICIPANT FROM THE COMPANY
(INCLUDING BUT NOT LIMITED TO SALARY, BONUSES, EXPENSE REIMBURSEMENTS, SEVERANCE
BENEFITS OR OTHER COMPENSATION OR BENEFIT ARRANGEMENTS, TO THE EXTENT ALLOWED BY
LAW) TO RECOUP THE AMOUNT OF SUCH OVERPAYMENT(S).


 


12.9       APPLICABLE LAW.  ANY PROVISION OF, OR LEGAL ISSUE RELATING TO, THIS
PLAN SHALL BE GOVERNED BY THE LAWS OF THE STATE OF GEORGIA, WITHOUT REGARD TO
CONFLICT OF LAW PROVISIONS.


 


12.10     COMPLIANCE WITH SECTION 409A.  THE PLAN IS INTENDED TO SATISFY THE
REQUIREMENTS OF SECTION 409A AND ANY REGULATIONS OR GUIDANCE THAT MAY BE ADOPTED
THEREUNDER FROM TIME TO TIME, INCLUDING ANY TRANSITION RELIEF AVAILABLE UNDER
APPLICABLE GUIDANCE RELATED TO SECTION 409A.  THE PLAN MAY BE AMENDED OR
INTERPRETED BY THE COMPANY AS IT DETERMINES NECESSARY OR APPROPRIATE IN
ACCORDANCE WITH SECTION 409A AND TO AVOID A PLAN FAILURE UNDER SECTION 409A(1).


 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed as of the
         day of January, 2008.

 

 

EQUIFAX INC.

 

 

 

By:

 

 

12

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1

TO

EQUIFAX INC.

DIRECTOR DEFERRED COMPENSATION PLAN

 

THIS AMENDMENT made as of the          day of                             ,
2007, by EQUIFAX INC. (the “Company”);

 

W I T N E S S E T H:

 

WHEREAS, the Company maintains the Equifax Inc. Director Deferred Compensation
Plan (the “Plan”); and

 

WHEREAS, as a result of changes to the tax laws caused by Section 409A of the
Code (“Section 409A”), the Company has established, effective as of January 1,
2005, the Equifax 2005 Director Deferred Compensation Plan (“2005 Plan”) for the
primary purpose of crediting deferrals of compensation by Participants on or
after January 1, 2005; and

 

WHEREAS, Section 409A contains certain grandfather and transition rules which
make it advisable to transfer to the 2005 Plan liability for amounts currently
credited to Participants’ Accounts in the Plan that are subject to Section 409A;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the Plan is hereby amended as follows:

 

1.

 

Article 3 of the Plan is hereby amended by adding a new Section 3.5, as follows:

 


“3.5              2005, 2006 AND 2007 DEFERRAL ELECTIONS AND 2005 PLAN TRANSFER
ACCOUNTS


 

(a)  With respect to Participants who participated in the Plan prior to
January 1, 2005, and who have made deferral elections under the Plan with
respect to amounts which became payable on or after January 1, 2005, the Company
hereby transfers to the 2005 Plan on the Transfer Date all rights with respect
to the amounts deferred (or to be deferred), and earnings thereon, and the 2005
Plan will assume all obligations with respect to such deferrals.  Such deferred
amounts shall be maintained and administered in accordance with the 2005 Plan,
including the payment and deemed investment rules of the 2005 Plan.

 

(b)                                 Effective as of the Transfer Date, no
further Participant deferrals shall be made to the Plan and all such future
amounts shall be credited to the 2005 Plan.

 

(c)                                  For purposes of this Section 3.5 and the
Plan, the following definitions shall apply:

 

(i)                                     “2005 Plan” means the Equifax 2005
Director Deferred Compensation Plan, effective as of January 1, 2005, and as it
may be amended

 

1

--------------------------------------------------------------------------------


 

(ii)                                  “2005 Plan Transfer Account” means the
amount credited to the Participant under the Plan that pursuant to subsection
(a) above is being transferred to the 2005 Plan

 

 

(iii)                               “Transfer Date” means the date the
liabilities for the amounts credited to the 2005 Plan Transfer Accounts are
transferred to, and assumed by, the 2005 Plan.”

 

2.

 

This Amendment No. 1 to the Plan shall be effective as of the date hereof. 
Except as hereby modified, the Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has executed this Amendment No. 1 as of the date
first written above.

 

 

EQUIFAX INC.

 

 

 

 

 

By:

 

 

2

--------------------------------------------------------------------------------
